Citation Nr: 1538321	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for postoperative hemorrhoids and anal fissure. 

2.  Entitlement to a compensable disability rating for postoperative deviated nasal septum on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2010, the Veteran presented sworn testimony during a Travel Board hearing in Phoenix, Arizona, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In an August 2014 decision, the Board remanded the hemorrhoids claim and denied the deviated nasal septum claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued an order granting an April 2015 Joint Motion for Remand (JMR).  Both issues have subsequently been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are manifested by no more than moderate symptoms, including medium internal hemorrhoids and occasional rectal bleeding, with no thrombosis, excessive redundant tissue, persistent bleeding, or fissures; and, the preponderance of the evidence fails to establish that he is experiencing anemia due to hemorrhoids.


2.  The Veteran's service-connected deviated nasal septum does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2015).

2.  The criteria for an extraschedular rating for postoperative deviated nasal septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  July and October 2006 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  

The Veteran most recently underwent a VA examination to determine the severity of his hemorrhoids in June 2011.  Supplementary opinions/examinations were conducted in October 2014 and February 2015.  An examination of his deviated nasal septum was also conducted in June 2011 with a January 2012 addendum opinion.  The examinations/opinions involved a thorough examination of the Veteran (examinations only), consideration of his lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of either disability since the June 2011 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  New VA examinations are not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

As noted above, the claims were remanded to the Agency of Original Jurisdiction (AOJ) in August 2010 and August 2014 (hemorrhoids only) for additional evidentiary development including obtaining any outstanding private or VA treatment records and providing the Veteran with new VA examinations and addendum opinions.  The AOJ sent the Veteran a letter in April 2011 asking him to identify any outstanding private treatment records.  The Veteran did not respond to this letter or provide any additional releases of information.  The AOJ also obtained updated VA treatment records and provided the Veteran with new VA examinations for both disabilities in June 2011.  Further, the AOJ obtained addendum opinions on the hemorrhoids issue in October 2014 and February 2015.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his nasal septum symptoms.  Notably, the Veteran testified that his disabilities had worsened since his most recent VA examinations.  This testimony, in part, triggered the Board's decision to remand the claims for new examinations.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A. Schedular Evaluation for Hemorrhoids

The Veteran's service-connected hemorrhoids have been evaluated as noncompensably disabling under Diagnostic Code 7336.  He seeks a higher rating.

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is assigned for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent evaluation is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

The Veteran was first examined for his current hemorrhoids claim in October 2006.  At that time, he reported intermittent itching, mild pain, and observing blood on toilet paper with one occasion of blood in his underwear.  He denied any gross bleeding.  Private treatment records reviewed by the examiner also showed that a July 2006 anoscopy revealed medium internal hemorrhoids and treatment with suppositories and sitz baths.  There was no treatment or complaints of hemorrhoids from the time of discharge until this 2006 occurrence.  The examiner noted that there was no clotting, thrombosis, severe pain, or incontinence.  Physical examination did not show any external hemorrhoids, bleeding, irritation, signs of fecal leakage, or signs of fissure.  The examiner opined that, although the Veteran was mildly anemic, this was not related to the minor bleeding from his hemorrhoids, but rather from upper gastrointestinal (GI) bleeding due to medication.

The Veteran was examined for his hemorrhoids in June 2011.  At that time, he reported intermittent hemorrhoids with remissions, causing occasional bleeding.  He denied any anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, swelling, or history of thrombosis, fecal incontinence, or perianal discharge.  The examiner did not observe any hemorrhoids, anorectal fistula, anal or rectal stricture, impaired sphincter, rectal prolapse, or other abnormalities.  Although he concluded that the Veteran's hemorrhoids had significant effects on his employability, in terms of decreased mobility, he did not explain this conclusion or why it was not contradicted by the Veteran's denial of symptoms and normal physical examination.

In addition to the VA examinations, the medical evidence of record includes VA and private treatment records that reference the Veteran's hemorrhoids and GI system.  None of these records show symptoms more severe than those demonstrated on VA examination.  Further, while there are notations of mild or slight anemia at times, this was attributed to upper and/or lower GI bleeding or chronic disease.  There are no records indicating any anemia was related to excessive bleeding from hemorrhoids.

The record also include written statements and hearing testimony from the Veteran.  He has reported bleeding two to four times per month from his hemorrhoids and using over-the-counter medications for treatment.  

With regard to the Veteran's service-connected hemorrhoids, the medical evidence of record does not establish that the disability warrants a compensable disability rating.  The medical evidence of record fails to show hemorrhoids that are more than mild or moderate.  Specifically, there is no objective medical evidence that the Veteran experiences hemorrhoids that are large or thrombotic, with excessive redundant tissue, or evidencing frequent recurrence.  Rather, the evidence indicates that the Veteran's hemorrhoids are small to medium, non-thrombotic, and occurring only occasionally.  Even the Veteran himself only reported two to four occurrences per month.  

Further, although the Veteran has been diagnosed with anemia at times during the appeals period, this has not been linked to his hemorrhoids.  The Board remanded this claim for an opinion on the etiology of the Veteran's anemia.  Both October 2014 and February 2015 noted the transient and minimal nature of the Veteran's rectal bleeding and concluded that it was not the cause of his anemia.  Without such evidence of more severe symptoms, the Veteran's hemorrhoids more closely approximate the rating criteria for a zero percent evaluation.  Therefore, a compensable rating cannot be assigned under Diagnostic Code 7336.

Additionally, there is no indication that the Veteran's service-connected hemorrhoids warrant an increased rating under any other diagnostic code relating to the digestive system.  The Veteran is specifically service connected for hemorrhoids.  The claims folder contains no medical evidence indicating that the Veteran's hemorrhoids have resulted in prolapse of the rectum, impairment of sphincter control, or other conditions.  The examinations of record show normal sphincter control and no rectal prolapse or fecal incontinence or leakage.  Thus, an increased rating cannot be assigned for hemorrhoids under Diagnostic Codes 7332-7335.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2015).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's hemorrhoids warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, there is no basis for the assignment of staged ratings in this matter.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to a compensable disability rating for hemorrhoids must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



B. Extraschedular Considerations

With regard to hemorrhoids claim, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the only question remanded to the Board by the Court with regard to his deviated nasal septum is also entitlement to an increased rating on an extraschedular basis.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's service-connected disabilities outside the usual rating criteria.  With regard to the Veteran's hemorrhoids, the rating criteria contemplate his symptoms, including bleeding and periods of recurrence.  With regard to the Veteran's deviated nasal septum, the rating criteria also contemplate his symptoms, including obstruction of the nasal passage.  Additionally, higher ratings are possible under both of these diagnostic codes and the Board has also considered any other relevant rating criteria to determine whether they might apply.  

The Board acknowledges that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to the Veteran's service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is no evidence to indicate that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  Rather, the Veteran's disability picture is adequately contemplated by the schedular rating criteria and referral to the appropriate VA officials for extraschedular consideration is not necessary for either of these issues.

Furthermore, even if the Board were to find that the Veteran's hemorrhoids or deviated nasal septum were not adequately contemplated by the rating schedule, the Veteran's disability does not exhibit the other related factors required for referral for consideration of an extraschedular rating, including marked interference with employment or frequent periods of hospitalization.  There is no evidence that the Veteran has been frequently hospitalized, or hospitalized at all, for either of these disabilities.  With regard to marked interference with employment, the October 2006 VA examiner noted that the Veteran's hemorrhoids had significant effects on his employment.  However, as discussed above, there is no objective evidence to support this contention.  The medical evidence of record does not indicate that the Veteran missed work or was ultimately disabled from working due to his hemorrhoids or deviated nasal septum disorder.  There is simply no evidence to show that the Veteran's service-connected disabilities on appeal marked interference with employment.

In short, the evidence does not support the proposition that the Veteran's service-connected hemorrhoids or deviated nasal septum presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a compensable disability rating for postoperative hemorrhoids and anal fissure is denied.

Entitlement to a compensable disability rating for postoperative deviated nasal septum on an extraschedular basis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


